774 F.2d 1163
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris May, Petitioner,v.Equal Employment Opportunity Commission, Respondent.
No. 85-3480
United States Court of Appeals, Sixth Circuit.
9/20/85

E.E.O.C.
PETITION FOR REVIEW DISMISSED
ORDER
BEFORE:  ENGEL, KRUPANSKY and MILBURN, Circuit Judges.


1
The Equal employment Opportunity Commission moves to dismiss this petition for review of an order entered by the Commission.  May moves for in forma pauperis status on appeal and requests clarification of this Court's prior order.  The motion for in forma pauperis status is granted.


2
This case was consolidated with Case Numbers 85-3215 and 3223.  Due to a clerical error, this case was not considered when the prior two cases were addressed by this Court.  Therefore, the parties should treat this order as the final order regarding the present case.


3
The EEOC's motion to dismiss argues that the order in question is not a final, appealable order.  The prior panel which addressed the two other cases agreed with this argument.  We are in agreement with the prior panel.  A reasonable cause determination is not a final order because the aggrieved party is able to file a suit in the district court against the companies allegedly involved in the employment discrimination.  42 U.S.C. Sec. 2000e-5(b); Georator Corp. v. Equal Employment Opportunity Commission, 592 F.2d 765, 767-68 (4th Cir. 1979).


4
The motion to dismiss the petition for review is granted.